Title: From George Washington to Nicholas Minor, 17 May 1756
From: Washington, George
To: Minor, Nicholas



[Winchester, 17 May 1756]

To Captain Nicholas Minor. of the Fairfax Militia.Sir,

I would have you remain at Kirkendalls with your party until Colonel Peytons return to the Branch; and then march to the place directed in your former Orders; and take the advice of Captain Waggener, &c. how to act for the security and defence of the Inhabitants—Be very diligent and circumspect on your march or otherwise; and use every endeavour to prevent a surprize from the Enemy, as they will be sure to attack when unguarded. Give all assistance you can to secure the peoples cattle and Grain: And be active in every thing for their protection. I am &c.

G:W.


May 17th 1756.   
P.S. Let me hear immediately any intelligence you receive of the Enemy worth regarding.

